Citation Nr: 9925892	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection, on a direct basis, for 
a right knee disorder.  

2. Entitlement to a rating in excess of 10 percent for a left 
knee disability.

3. Entitlement to a rating in excess of 10 percent for 
residuals of left hallux valgus.  

4. Entitlement to a compensable rating for residuals of a 
fracture of the left fifth metacarpal.  

5. Entitlement to a compensable rating for residuals of a 
testicular disorder.  
	

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
July 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1995 rating decision, 
in which the RO denied service connection for a right knee 
disorder, and granted service connection for a left knee 
disorder, residuals of left hallux valgus, and residuals of a 
fracture of the left fifth metacarpal.  The left knee 
disorder and the fracture residuals of the left fifth 
metacarpal were found to be noncompensable disabilities, 
while the residuals of left hallux valgus were determined to 
be 10 percent disabling.  The effective date of the awards 
was July 1994.  The veteran filed an NOD in September 1995, 
and an SOC was issued by the RO in October 1995.  In January 
1996, the veteran filed a substantive appeal.  Also in 
January 1996, the veteran testified before a hearing officer 
at the VARO in Winston-Salem.  A Hearing Officer's Decision, 
issued that same month, increased the disability rating for 
the veteran's left knee disorder to 10 percent, effective 
from July 1994.  Supplemental statements of the case were 
issued by the RO in January 1996, April 1998, and January 
1999.  In May 1999, the veteran testified before the 
undersigned Member of the Board during a video-conference 
hearing.  

The Board notes that the issue of residuals of a testicular 
disorder will be addressed in the Remand section of this 
decision.  Additionally, during his videoconference hearing, 
the veteran appears to have raised an informal claim of 
service connection for a right knee disorder, claimed as 
secondary to his service-connected left knee disorder.  As 
the theory of secondary service connection has not previously 
been addressed, this matter is referred to RO for any action 
deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's separation medical examination from service 
in June 1978 did not reveal complaints or findings of a 
right knee disorder.  

3. The first documented post-service treatment for a right 
knee disability occurred in October 1992, and no medical 
opinion of record has related the disability to service.  

4. On VA examination in October 1998, the veteran's left knee 
exhibited flexion of 105 degrees and extension to 0 
degrees, with no subluxation or instability, and 
degenerative changes on radiographic study.  

5. The veteran's left knee disability is not productive of 
moderate impairment.  

6. During a podiatry examination in May 1999, the veteran 
complained of pain under the 2nd and 3rd metatarsal 
phalangeal joints, along with a lack of dorsiflexion in 
his left great toe.  

7. The veteran's left hallux valgus is productive of no more 
than moderate impairment.  

8. On VA examination in February 1997, the veteran's left 5th 
metacarpal bone was found normal, without areas of 
tenderness or deformity, and an associated radiographic 
study revealed evidence of an old fracture of the 5th 
metacarpal.  

9. The veteran's fracture of the 5th metacarpal bone is 
currently receiving the highest disability rating allowed 
under the appropriate diagnostic code.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection, on a direct basis, for a right knee 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for a rating in excess of 10 percent for a 
left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§3.102, 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (1998).  

3. The criteria for a rating in excess of 10 percent for 
residuals of a left hallux valgus are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (1998).  

4. The criteria for a compensable rating for residuals of a 
fracture of the left 5th metacarpal are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5227 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
complaints of right knee pain or findings of a right knee 
disorder during service or at separation from service.  In 
July 1973, the veteran underwent an arthrotomy of the left 
knee, which revealed negative findings, and he was 
subsequently noted to have mild laxity of the left knee at 
separation.  In addition, he also sustained a fracture to the 
5th metacarpal in the left hand during service, and was noted 
to have exostosis of the left great toe.  

Thereafter, in August 1978, the veteran filed claims of 
service connection for, inter alia, a left knee disorder and 
left foot disorder.  In October 1978, he was medically 
examined for VA purposes.  The examiner noted no instability 
in the left knee, and no unusual crepitation with flexion and 
extension.  The veteran was noted to have a bunion, or 
exostosis, on his left great toe, which caused him pain.  
Associated radiographic studies revealed residual post-
operative changes of the left knee, and moderate hallux 
valgus deformity with mild degenerative changes in the first 
metatarsophalangeal joint.  The examiner's diagnoses included 
post-operative residuals from left knee injury and exostosis 
of the left great toe.  

The Board notes that the claims file does not reflect any 
rating action with respect to the August 1978 claim and 
subsequent VA examination.  

Thereafter, in July 1994, the veteran submitted a VA Form 21-
526 (Application for Compensation or Pension) to the RO, in 
which he filed, inter alia, claims of service connection for 
a bilateral knee disorder and left foot disorder.  

In November 1994, the RO received treatment records from Pitt 
Orthopedic, dated from March 1987 to November 1994.  These 
records noted the veteran's treatment for bilateral knee 
pain, with findings of osteoarthritis and mild instability.  
The veteran was also treated for severe hallux valgus, and 
underwent surgery to correct this condition in March 1987.  
In particular, a progress note, dated in October 1992, 
reported that the veteran had fallen off a ladder and 
incurred a twisting injury to his right knee.  An MRI 
(magnetic resonance imaging) scan revealed osteoarthritic 
changes, loss of cartilage, and a tear of the medial 
meniscus.  

In January 1995, the veteran was medically examined for VA 
purposes.  He complained of chronic pain and restriction of 
movement in both knees, and ongoing pain in his left foot 
because of hallux toe surgery.  Upon clinical evaluation, his 
left knee was noted to ache, but found stable, with a range 
of motion from 0 degrees to 130 degrees.  The right knee 
exhibited excessive crepitation, with slight tenderness and 
swelling.  Range of motion was from 0 degrees to 120 degrees.  
The veteran was also noted to have some degenerative changes 
and extensive deformity of the great and second toes, with 
some residual hallux valgus.  The examiner's diagnoses 
included post-operative left knee with degenerative changes; 
post-operative injury with surgery of the right knee with 
degenerative arthritis, effusion, and limited motion; and 
post-operative osteotomy, left foot, with symptomatic hallux 
valgus with residual degeneration and external deformity of 
the great and second toes.  

Thereafter, in January 1996, the veteran testified before a 
hearing officer at the VARO in Boston.  Under questioning, 
the veteran noted his designation as a master parachutist, 
and that he had made approximately 450 parachute jumps during 
his military career.  With respect to his knees, the veteran 
stated that his knees had a limited range of motion, were 
painful, locked, and became swollen often.  He also stated 
that he wore a knee brace and received cortisone shots for 
his right knee.  The veteran also noted that he had been told 
by a doctor that he would need total knee replacements for 
both his right and left knees.  As for his hallux valgus, the 
veteran stated that he could not curl his big toe or the toe 
next to it, and that he had problems gripping the floor 
surface and pushing off when walking.  He also stated that 
the joint was painful.  As for his left 5th metacarpal 
fracture, the veteran reported that he experienced pain and 
stiffness in the joint during weather changes, but otherwise 
his biggest problem was that his finger never had 
straightened following his injury.  

At the hearing, the veteran also submitted additional 
evidence to be considered with respect to his claims.  This 
included a notice of award for Social Security benefits; 
statements from the Greenville Family Chiropractic Center and 
Pamlico Orthopedic Associates, both dated in January 1996, 
which noted treatment of the veteran's back and knees, and 
that the option of a total knee arthroplasty had been 
discussed with the veteran; as well as progress notes and 
work excuse notices associated with the veteran's bilateral 
knee disability, from East Carolina School of Medicine Family 
Practice Center, dated from April to June 1996.  

In February 1997, the veteran was again examined for VA 
purposes.  With respect to his left knee, he reported that he 
had injured his knee during a parachute jump, and that, 
following surgery, the knee had become worse.  On clinical 
examination, flexion and extension of the knee produced 
crepitus, with range of motion of 0 degrees extension and 103 
degrees flexion.  In addition, there was no instability or 
effusion noted.  An associated radiographic study revealed 
severe degenerative changes about the left knee.  The 
examiner's impression was post-operative injury to the left 
knee with severe degenerative changes and limitation of 
motion.

Also at that examination, as to residuals of hallux valgus, 
the veteran's gait was reported normal, as was the function 
of his left foot, although he was noted to be unable to rise 
on the toes of his left foot.  An associated radiographic 
study revealed mild degenerative change at the metatarsal 
phalangeal (MTP) joint.  There was also fusion of the 
proximal interphalangeal (PIP) joint of the second toe.  The 
examiner noted a diagnostic impression of bunionectomy of the 
left foot with degenerative arthritis at the 1st MTP joint 
and fusion of the 2nd PIP joint of the toe.  Evaluation of 
the left 5th metacarpal revealed the bone to be within normal 
limits, without areas of tenderness or deformity.  An 
associated radiographic study of the left hand revealed 
evidence of an old fracture of the 5th metacarpal bone, with 
some slight degenerative change at the metacarpal phalangeal 
(MCP) joint of the thumb.  The examiner's diagnosis was 
definite fracture of the left 5th metacarpal bone.  

In June 1998, the RO received statements from George Miller, 
M.D., dated in January 1998; and from Samuel Adkins, M.D., 
dated in April 1998.  These statements noted the veteran's 
treatment for osteoarthritis of the knees bilaterally, as 
well as low back pain.  In particular, Dr. Miller reported 
that the veteran had moderately severe osteoarthritis of the 
knees, which was under reasonably good clinical control with 
occasional use of Voltaren or Daypro.  Dr. Adkins noted that 
the veteran's arthritis had been fairly activity-modifying, 
and that he had some decreased range of motion in both knees.  

In October 1998, the veteran underwent a VA medical 
examination in conjunction with his claim for a back 
disorder.  With respect to his knees and left foot, he 
complained of pain and stiffness.  Upon clinical evaluation, 
flexion of the knees was to 105 degrees and extension to 0 
degrees, bilaterally.  There was no joint effusion.  A 
radiographic study of the left knee revealed joint space 
narrowing, and osteophytic changes.  There was no evidence of 
acute fracture, malalignment, or joint effusion.  An X-ray of 
the veteran's left foot revealed mild osteophytic changes in 
the first metatarsophalangeal joint, with fusion of the 
second proximal and middle phalanx suggested.  

In December 1998, the RO received copies of medical records 
from the Social Security Administration (SSA), which had been 
reviewed by that agency in its evaluation of the veteran for 
benefits.  These records, many duplicative, were dated from 
March 1987 to November 1995, and noted the veteran's 
complaints and treatment for a low back disorder, bilateral 
knee disorder, and left foot disorder.  

In May 1999, the veteran testified before the undersigned 
Member of the Board during a videoconference hearing.  Under 
questioning, the veteran reported that he suffered from a 
great deal of pain in both of his knees.  He also noted that, 
while no chronic condition with respect to his right knee was 
reported during service, he currently did have a right knee 
disability, which he believed was related to weakness in his 
left knee.  With respect to his left knee, the veteran 
reported that the knee often locked, and that he suffered 
from pain and effusion in the joint.  As for his hallux 
valgus, he testified that his left big toe had been fused 
together with his 2nd toe, that he continued to have problems 
with calluses, and that his left big toe was often numb.  He 
also noted that the only problem with his 5th metacarpal was 
that, when it became cold, the finger would become numb, but 
otherwise he could flex the finger and bend it without any 
problem.  

Later that month, the RO received a statement from Frank 
Lescosky, D.P.M., of Eastern Podiatry.  Dr. Lescosky noted 
the veteran's complaints of pain under the 2nd and 3rd MTP 
joints, and that the left great toe would not dorsiflex 
beyond neutral position.  This, it was reported, altered the 
veteran's gait to put increased pressure on his left foot.  
Dr. Lescosky also noted that previous X-rays had revealed 
significant shortening of the 1st metatarsal, with 
degenerative changes within the 1st MTP joint.  In addition, 
he noted that, even with treatment, the arthritis in the 
veteran's foot, along with pain in his left knee, would 
continue to be a limiting factor in all future activities.  

II.  Analysis

1.  Service Connection

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following a review of the evidence, the Board finds the 
veteran's claim of service connection for a right knee 
disorder is not well grounded.  In reaching this conclusion, 
we note initially that, although the veteran was exposed to 
combat during service, he has not specifically claimed that 
his right knee disability arose during a combat situation.  
Accordingly, we have not addressed this case under the 
provisions of law according certain presumptions to a veteran 
of combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

We are aware that the RO, in its June 1995 rating decision, 
and the veteran, during his videoconference hearing, reported 
treatment for a right knee injury following an automobile 
accident in service.  A review of the veteran's service 
medical records does not disclose documentation of such 
treatment.  In any event, even conceding that such treatment 
did occur, the veteran has not contended any additional 
treatment for a right knee disorder subsequent to the 
accident, and there was no finding of a right knee disability 
or complaint of right knee pain during the separation medical 
examination in June 1978.  We also note that the veteran's 
first documented post-service treatment for a right knee 
disorder was in October 1992, 14 years after service, 
following a fall from a ladder at his place of employment.  
While there were osteoarthritic changes in the veteran's 
right knee noted on X-rays at the time of the injury, these 
were not reported by a physician to be related to any injury 
in service.  Furthermore, during his videoconference hearing, 
the veteran noted that his right knee disability was, he 
believed, secondary to his service-connected left knee 
disability (see Introduction, above).  

The Board therefore concludes, given the lack of complaints 
or findings of right knee pain or disability at separation 
from service, the veteran's post-service injury to his right 
knee in 1992, and the lack of medical opinion evidence 
relating the current right knee disability to service, that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection, 
based upon in-service incurrence or aggravation, for a right 
knee disorder, under the applicable law as interpreted in the 
Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra. 

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there is no evidence of 
a right knee disorder in service, and there has been no 
competent medical evidence presented, i.e., a medical 
opinion, relating the veteran's current right knee disability 
to service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the first documented 
post-service treatment for a right knee disorder was not 
until October 1992, following a work-related fall.  This 
injury occurred 14 years after the veteran's separation from 
active duty.  In addition, no medical opinion has linked the 
veteran's right knee disability to service.  Therefore, this 
section cannot serve to assist him in the establishing a 
plausible claim.  

The Board is mindful of the veteran's long, distinguished 
military career as an infantryman and master parachutist in 
the Army Airborne Corps.  While we do not doubt the sincerity 
of the veteran's contentions, that his right knee disorder is 
service related, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's right knee disability was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right knee disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right knee disorder, must be denied.  See Epps v. Gober, 
supra.

2.  Increased Ratings

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based on the veteran's assertion that his service-
connected left knee disorder, residuals of a left hallux 
valgus, and residuals of a left 5th metacarpal fracture, are 
more severe than previously evaluated.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist, 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).  A grant of a higher 
rating which is less than the maximum rating available does 
not abrogate the pending appeal in an increased rating case.  
AB v. Brown, 6 Vet.App. 35 (1993); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  

The United States Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

a.  Left Knee

The RO has assigned a 10 percent evaluation for the veteran's 
left knee disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, severe recurrent subluxation or lateral 
instability warrants a 30 percent rating, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating, and a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5260, limitation of flexion of the leg is rated 30 
percent at 15 degrees and 20 percent at 30 degrees.  Under DC 
5261, limitation of extension of the leg is rated 50 percent 
at 45 degrees, 40 percent at 30 degrees, 30 percent at 20 
degrees, and 20 percent at 15 degrees.  Under DC 5262, 
nonunion of the tibia and fibula warrants a 40 percent 
evaluation.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation, 
and with moderate knee or ankle disability warrants a 20 
percent evaluation.  

Under DC 5258, a 20 percent evaluation is warranted when 
there is dislocation of semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

A review of the evidence reflects the veteran's complaints of 
intermittent locking, pain, and swelling associated with his 
left knee.  Radiographic findings reflect the veteran suffers 
from severe degenerative changes in his left knee, and the 
most recent objective range of motion findings revealed 
flexion to 105 degrees and extension to 0 degrees.  In 
addition, doctors have discussed the possibility of the 
veteran undergoing a total knee replacement at some time in 
the future.  We note, however, that, upon VA examination in 
February 1997 and October 1998, objective testing did not 
reveal subluxation or instability in the veteran's left knee, 
nor did the veteran complain of such problems at his video-
conference hearing.  Therefore, given the objective medical 
evidence, and the veteran's own testimony, the Board does not 
find the current left knee disorder under DC 5257 reflects 
moderate disability.  

We additionally note that we have also considered assigning 
the veteran a higher disability evaluation pursuant to DCs 
5256, 5258, 5260, 5261, and 5262.  However, there have been 
no objective medical findings of ankylosis of the left knee, 
dislocation of semilunar cartilage, limitation of flexion to 
15 degrees or limitation of extension to 20 degrees, or 
impairment of the tibia and/or fibula.  Therefore, these 
Codes are not applicable.  

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the U.S. Court of Appeals for 
Veterans Claims held that a particular diagnostic code which 
rates on the basis of range of motion must be applied in 
conjunction with 38 C.F.R. §§ 4.40, 4.45, as to additional 
factors affecting limitation of motion.  However, DC 5257, 
which governs here, does not rate merely on range of motion, 
but on overall disability of the knee.  Consistent with the 
Court's later decision in Johnson v. Brown, 9 Vet. App. 7, 
10-11 (1996), the Board concludes that sections 4.40 and 4.45 
and DeLuca do not apply in the present case.  Cf. VAOPGCPREC 
36-97 (Dec. 12, 1997).

Furthermore, the Board has also considered the veteran's 
appeal under VAOPGCPREC 23-97 (July 1, 1997), in which it was 
held that, when a claimant has a disability rating under DC 
5257 for instability of the knee, and there is also
X-ray evidence of arthritis and limitation of motion severe 
enough to warrant a zero percent rating under DC 5260 or DC 
5261, a separate rating is available under DC 5003 or DC 
5010.  We note that a zero percent rating under DC 5260 would 
require a showing of flexion limited to 60 degrees, and under 
DC 5261 a showing of extension limited to 5 degrees.  In this 
instance, as noted above, the most recent VA examination in 
1998 reflected flexion to 105 degrees and extension to 0 
degrees.  Therefore an additional rating under 5003 or 5010 
is not applicable here.  In addition, it appears the RO, in 
its January 1996 Hearing Officer's Decision, took into 
account the veteran's complaints of pain and X-ray evidence 
of degenerative arthritis in awarding a 10 percent disability 
rating, given that the medical evidence at that time did not 
reflect instability or subluxation of the veteran's left 
knee.  It would thus appear the veteran's degenerative 
changes have been compensated adequately in the current 
award, under the applicable rating provisions.  

b.  Left Hallux Valgus

The veteran's postoperative left hallux valgus is currently 
assigned a 10 percent disability evaluation under the 
provisions of Diagnostic Code (DC) 5280, "Hallux valgus, 
unilateral:" of VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.71a.  Under this Code, a 10 percent evaluation is 
warranted for surgical resection of the metatarsal head or if 
the disorder is so severe as to be equivalent to amputation 
of the great toe.  That is the highest rating under DC 5280.

In reviewing the evidence of record, we note that the veteran 
underwent a metatarsal osteotomy in 1987 to correct his 
severe hallux valgus. On VA examination in January 1995, the 
veteran was noted to have some degenerative and extensive 
deformity of the great and second toes with some residual 
hallux valgus.  On VA examination in February 1997, the 
veteran was unable to rise on the toes of his left foot.  
Function of the foot was noted as relatively normal; gait was 
also normal.  At the hearing in May 1999, the veteran 
testified that his big left toe had been fused together with 
his 2nd toe, that he continued to have problems with 
calluses, that his left big toe was frequently numb, and that 
he suffered from pain when walking.

The most recent evaluation of the veteran's left foot was 
conducted by Dr. Lescosky of Eastern Podiatry, also in May 
1999.  The veteran complained of pain under the 2nd and 3rd 
metatarsal phalangeal (MTP) joints, and that the left great 
toe would not dorsiflex beyond neutral position.  This, Dr. 
Lescosky reported, altered the veteran's gait to put 
increased pressure on his left foot.  Dr. Lescosky also noted 
that previous X-rays had revealed significant shortening of 
the 1st metatarsal.  In addition, he noted that, even with 
treatment, the arthritis in the veteran's foot would continue 
to be a limiting factor in all future activities.  

As noted above, the veteran is currently in receipt of the 
highest rating under DC 5280.  The Board has also considered 
other Codes associated with disabilities of the feet (DC's 
5276-5284).  We note that DC 5284, "Foot injuries, other," 
is the only other Code that would be applicable to the 
veteran's claim and afford him an opportunity for a higher 
disability rating.  

Under DC 5284, moderate foot injuries warrant a 10 percent 
disability rating, moderately severe foot injuries warrant a 
20 percent disability rating, and a 30 percent disability 
rating is warranted for severe foot injuries.  With actual 
loss of the foot, the veteran would warrant a 40 percent 
disability rating.   

As previously stated, the criteria for rating foot injuries 
allow for a 20 percent rating when there is a moderately 
severe injury.  The term "moderately severe" is not defined 
by regulation.  However, the Board is cognizant that the 
overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include dorsiflexion of "all" toes unilaterally and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a, DC 
5278 (1998) (no more than 10 percent is warranted even if the 
great toe is dorsiflexed, and there is definite tenderness 
under the metatarsal heads).  See also DC 5276 (1998) (no 
more than 10 percent is warranted when there is pain on 
manipulation and use of the feet, bilateral or unilateral).  

In this instance, given the veteran's complaints of foot pain 
with walking, the reported increased callous production, and 
that the veteran's left great toe was unable to dorsiflex 
beyond the neutral position, the Board finds that the 
veteran's disability does not approximate a moderately severe 
degree.  Thus, although the term "moderately severe" is not 
defined by regulation, when compared with other comparable 
ratings for the toes, this term must be understood to require 
more than the degree of problems experienced by the veteran.  
As suggested by the reference to DC's 5276 and 5278, above, 
even dorsiflexion of the great toe warrants no more than a 10 
percent rating, which is also the case with pain on 
manipulation or use of the feet.  Consequently, an increase 
under Diagnostic Code 5284 is not warranted.  

The Board is also cognizant that X-ray evidence revealed 
arthritis in the veteran's 1st left metatarsal phalangeal 
(MTP) joint.  With regard to rating disabilities involving 
the substantiated presence of degenerative or traumatic 
arthritis, DC 5003 provides that arthritis will be rated on 
the basis of limitation of motion under the appropriate Codes 
for the specific joint or joints involved (DC 5250 et seq.), 
and that limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the rating based on 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating for each major joint or 
group of minor joints affected by limitation of motion should 
be assigned; the 10 percent rating is not to be combined 
with, nor added to, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 20 percent rating will be assigned if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent rating will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In this instance, the Board finds that an additional 10 
percent rating for degenerative changes in the 1st MTP joint 
is not warranted under DC 5003, as a separate disability 
rating may be assigned under this Code only if degenerative 
changes affect 2 or more major joints or 2 or more minor 
joint groups.  In this case, the service-connected disability 
is manifested by degenerative joint disease of only one, or 
arguably part of one, minor joint group (the left 1st MT).  
See 38 C.F.R. § 4.45.  

We further note, as is noted above, that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  See DeLuca, supra.  
The Court in DeLuca also stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
However, the Court also has held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  In this instance, the veteran is receiving the 
maximum available rating of 10 percent under DC 5280.  

c.  Fracture of the Left 5th Metacarpal

The veteran's service-connected residuals of a fracture of 
the 5th metacarpal is currently assigned a noncompensable 
disability evaluation under the provisions of Diagnostic Code 
(DC) 5227, "Finger, any other, ankylosis of," of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.  Under 
this Code, a compensable evaluation is not available.  
Furthermore, there are no other analogous Codes by which to 
rate the veteran's disability.  

A review of the evidence reflects that, on VA examination in 
February 1997, clinical evaluation of the left 5th metacarpal 
bone was within normal limits, without areas of tenderness or 
deformity.  An associated radiographic study of the left hand 
revealed evidence of an old fracture of the 5th metacarpal 
bone.  There was also some slight degenerative change at the 
metacarpal phalangeal (MCP) joint of the thumb.  The 
examiner's diagnosis was definite fracture of the left 5th 
metacarpal bone. At his hearing in May 1999, the veteran 
reported that his biggest problem with his 5th metacarpal was 
that the joint never straightened after the injury to the 
finger in service, but otherwise he could bend and flex it.  
Since the veteran's rating is the highest under the Code 
assigned for this disability, and there are no other 
analogous Codes by which the veteran's disability may be 
rated, the Board finds that an increased rating is not 
warranted.  

In summarizing, with respect to the above increased-rating 
issues, the Board concludes that the criteria for increased 
ratings for the veteran's left knee disorder, left hallux 
valgus residuals, and fracture residuals of the 5th 
metacarpal, are not met.  In reaching this decision, we have 
considered the potential application of the other various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's conditions as required by Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case that the evidence does not present 
an unusual disability picture so as to render impractical the 
application of the regular schedular standard and to warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, the 
disabilities have not caused marked interference with 
employment or necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet.App. 94-96 (1996).  

Furthermore, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of any of the claims, under the Fenderson 
precedent.  In this regard, we note that with respect to a 
left knee disorder, the veteran was granted a 10 percent 
rating in January 1996, with an effective date from July 
1994, the original date of filing of his claim.  As for 
residuals of left hallux valgus and fracture of the 5th 
metacarpal, both service-connected disabilities are receiving 
the highest disability rating under their respective Codes, 
and have been from the time, also, of the veteran's filing of 
his claim in July 1994.  Therefore, the evidence does not 
support a higher rating during an earlier stage of any of the 
veteran's claims.  

ORDER

1. Entitlement to service connection, on a direct basis, for 
a right knee disorder is denied.  

2. Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied. 

3. Entitlement to a rating in excess of 10 percent for 
residuals of left hallux valgus is denied.  

4. Entitlement to a compensable rating for residuals of a 
fracture of the left fifth metacarpal is denied.  

REMAND

With regard to entitlement to a compensable rating for 
residuals of a testicular disorder, the veteran has submitted 
a well-grounded claim for an increased rating within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a testicular disorder is more severe than previously 
evaluated.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The veteran's testicular disorder is currently assigned a 
noncompensable disability evaluation under the provisions of 
Diagnostic Code (DC) 7805, "Scars, other," of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.118.  Under this Code, 
the scar is rated on limitation of function of body part 
affected.  

A review of the record reflects that a benign growth was 
removed from the veteran's right testicle in service.  There 
were no complaints noted of residual pain as a result of the 
procedure during the separation medical examination.  Upon VA 
examination in October 1978, the veteran complained of a 
sharp, shooting pain up through his testicles at times.  
Examination of the testicles was within normal limits, and no 
visible scar from the veteran's previous testicular surgery 
was identified.  During a VA examination in January 1995, the 
veteran complained of an irregular spasm of pain in his 
testicle.  On further clinical evaluation, the veteran was 
noted to have normal external male genitalia, there was no 
tenderness in the scrotum, and the testes were smooth, firm, 
and nontender.  The diagnosis was post-operative scrotum with 
orchialgia, no abnormality found.  

During a personal hearing in January 1996, the veteran 
reported that he suffered from intermittent testicular pain, 
and he described the pain as a pressure build-up in his 
scrotum, which was relieved by sitting down on a toilet and 
passing what was described as pressure-like gas.  

In October 1998, the veteran underwent a medical examination 
for his other service-connected disabilities, and during an 
evaluation his genitalia were noted as appearing normal.  
During his videoconference hearing in May 1999, the veteran 
again complained of an intermittent dull pain related to 
pressure in the testicular region, which he reported was 
usually relieved by going to the bathroom and passing the 
gas-like pressure.  The veteran also reported tenderness in 
the area of his testicles.  

The Board is cognizant that the veteran's last VA examination 
in which his testicular disorder was evaluated was in January 
1995.  Given the amount of time, four years, since the 
evaluation, along with the veteran's consistent complaints of 
testicular pain, the Board believes a current VA medical 
examination should be undertaken to better assess the current 
level of disability.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
increased-rating claim for residuals of a testicular disorder 
is REMANDED to the RO for the following action:

1.  The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), if 
any, who have treated the veteran for his 
testicular disorder.  The RO should request that 
the veteran furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source identified.  
The RO should attempt to obtain any such private 
treatment records, and any additional VA medical 
records not already on file which may exist, and 
incorporate them into the claims folder.

2.  The veteran should be scheduled for a medical 
examination to evaluate the nature and extent of 
his testicular disorder.  Before evaluating the 
veteran, the examiner should review the claims 
folder, including a copy of this Remand and any 
evidence added to the record.  A notation that 
such review has taken place should be made in the 
examination report.  The examiner's report should 
fully set forth all current complaints, pertinent 
clinical findings, and diagnoses. In addition, 
the examiner should state the etiology of any 
pain, and whether such pain claimed by the 
veteran is supported by adequate pathology, or 
evidenced by visible behavior on motion or 
palpation.  In particular, the examiner should 
attempt to offer an opinion as to whether the 
veteran's subjective complaints of gas-like 
pressure in his scrotum and groin is related in 
any way to, or a residual of, his testicular 
surgery in service.  The examiner should also 
assess whether the veteran suffers from any 
painful surgical scars, or from residual renal or 
voiding dysfunction as a result of his testicular 
surgery.  All opinions expressed should be 
supported by reference to pertinent evidence. 

3.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claim.  If 
action taken remains adverse to the veteran, he 
and his accredited representative should be 
furnished a Supplemental Statement of the Case 
(SSOC) concerning all evidence added to the 
record since the last SSOC.  Thereafter, the 
veteran and his representative should be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.   

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

